Citation Nr: 0934092	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  07-23 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a rating in excess of 20 percent for a low 
back disability, status post-laminectomy, for the period from 
June 1, 2006, to the present.  


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1953 to August 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Indianapolis, Indiana.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's low back disability, status post-
laminectomy, is manifested throughout this appeal by 
subjective complaints of low back pain and radicular symptoms 
of the bilateral lower extremities with objective medical 
evidence of forward flexion of the thoracolumbar spine 
limited to no less than 55 degrees; there is no competent 
medical evidence of ankylosis of the thoracolumbar spine or 
the entire spine, associated neurological impairment other 
than service-connected radiculopathy, or incapacitating 
episodes.  

2.  The evidence fails to show that the Veteran's disability 
picture represents an exceptional disability not contemplated 
by the schedular rating criteria; there is also no evidence 
of factors such as marked interference with employment or 
frequent periods of hospitalization during this appeal which 
suggest that extraschedular compensation would be 
appropriate.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a low 
back disability, status post-laminectomy, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5237 and 5243 
(2008).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23,353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini, effective May 30, 2008).  Thus, any 
error related to this element is harmless.  However, although 
this notice is no longer required, the Board observes that 
the Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim decided herein.  Letters sent to the Veteran in August 
2006 and August 2007 expressly told him to provide any 
relevant evidence in his possession.  See Pelegrini, 18 Vet. 
App. at 120.  

After careful review of the claims folder, the Board finds 
that letters dated in August 2006, August 2007, and May 2008 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In this regard, these letters 
advised the Veteran what information and evidence was needed 
to substantiate the claim decided herein.  The August 2006 
and August 2007 letters also requested that he provide enough 
information for the RO to request records from any sources of 
information and evidence identified by the Veteran, as well 
as what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  Finally, these letters 
provided notice as to the information and evidence necessary 
to establish a disability rating and an effective date, as 
well as those elements of notice required for increased 
rating claims, including the specific rating criteria 
applicable to the present claim.  See Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006); Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  

Although the August 2007 and May 2008 VCAA letters were sent 
to the Veteran after the October 2006 rating decision, the 
Board finds that any timing defect was harmless error.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this 
regard, these notices fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and, after 
they were provided, the case was readjudicated and a June 
2009 supplemental statement of the case was provided to the 
Veteran.  See Pelegrini, 18 Vet. App. at 120; Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).

Turning to VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of 
the Veteran's claims and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2008).  
In this regard, the Veteran's service treatment records are 
associated with the claims folder, as well as all relevant VA 
and non-VA treatment records.  

Attempts were made to obtain private treatment records from 
the St. Francis Hospital, Dr. T. Trammell, and Community 
Hospital (Dr. J.B. White).  However, the VA received a 
negative reply from each of these facilities.  Additionally, 
the RO requested records from the Cleveland VA Medical Center 
for the year 1960; unfortunately, they were deemed 
unavailable.  Although the Veteran was only notified of the 
unavailability of the outstanding VA treatment records, the 
Board finds that any error to comply with 38 C.F.R. 
§ 3.159(e) was nonprejudicial.  All of these outstanding 
records pertain to treatment received by the Veteran dating 
from 1960 through 1996.  Such records may be relevant to 
understanding the medical history of the Veteran's low back 
disability; however, they are not extremely probative as to 
the issue of his current level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (the present 
level of disability is of primary importance in an increased 
rating claim).  As such, it is unlikely that their absence 
will impact the Veteran's claim, and remanding this appeal so 
that VA may notify him that it was unable to obtain these 
records would only unnecessarily delay this appeal without 
any obvious benefit flowing to the Veteran.  

The Veteran has not identified any additional relevant, 
outstanding records that need to be obtained before deciding 
his claim.  Finally, he was afforded VA examinations in 
August 2006 and April 2009 for the specific purpose of 
evaluating the current manifestations and severity of his low 
back disability.  Both examination reports reflect that the 
examiner took the principles of 38 C.F.R. § 4.40 and 4.45 
into account with respect to functional loss due to pain, 
weakness, fatigability, and incoordination, in evaluating the 
Veteran's disability.  See also DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Additionally, the April 2009 examination report 
reflects that a review of the claims file was completed in 
conjunction with the examination.  All relevant and pertinent 
findings were reported by both examiners, including any 
functional impact on the Veteran's daily life and employment.  
The Board finds that the Veteran was provided with an 
examination that is adequate for rating purposes.  See 
38 C.F.R. § 4.2 (2008).  See also Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007) (VA must ensure that any VA examination 
undertaken during an appeal is adequate for rating purposes).  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2008) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service treatment records and all other evidence 
of record pertaining to the history of the Veteran's service-
connected disability.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which a veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2008).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2008).

It should be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability, and incoordination.

Historically, the Veteran filed a claim on May 25, 2006, for 
an increased rating for his service-connected low back 
disability.  In August 2006, he submitted a written statement 
indicating that he had recently undergone surgery for his 
back on January 12, 2006.  By rating decision dated in 
October 2006, the RO awarded the Veteran a temporary total 
evaluation (100 percent), effective January 12, 2006, based 
on surgical or other treatment necessitating convalescence.  
See 38 C.F.R. § 4.30 (2008).  The October 2006 rating 
decision discontinued the temporary total evaluation 
effective June 1, 2006; the RO determined that the Veteran 
was entitled to no more than his previously assigned 20 
percent rating thereafter.  

The Veteran submitted statements in November 2006 and January 
2007 indicating that he disagreed with the 20 percent 
disability rating assigned effective June 1, 2006.  No 
mention was made of any disagreement with the temporary total 
evaluation assigned.  Subsequently, he requested a 50 percent 
disability rating for his low back disability on his 
substantive appeal.  See VA Form 9 received July 25, 2007.  

In light of the above circumstances, the issue certified for 
appellate review is entitlement to a rating in excess of 20 
percent for a low back disability as of June 1, 2006.  The 
Board notes that it need not consider whether the Veteran is 
entitled to a rating in excess of 50 percent.  See AB v. 
Brown, 6 Vet. App. 35 (1993).  Additionally, while the Board 
has reviewed the records pertaining to the Veteran's January 
2006 surgery and recovery period, it notes that it will focus 
its analysis on evidence relevant to the current appeal 
period, namely, June 1, 2006, through the present.  

The Veteran's low back disability, status post-laminectomy, 
is rated as 20 percent disabling pursuant to 38 C.F.R. 
§ 3.71a, Diagnostic Code 5238-5237 (2008).  In the selection 
of code numbers assigned to diseases, preference is to be 
given to the number assigned to the disease itself; if the 
rating is determined on the basis of residual conditions, the 
number appropriate to the residual condition will be added, 
preceded by a hyphen.  38 C.F.R. § 4.27 (2008).  The 
hyphenated diagnostic code in this case indicates that spinal 
stenosis under Diagnostic Code 5238 is the service-connected 
disorder and that lumbosacral strain is the residual 
condition.  In the case of spine disabilities, the Board 
observes that, with the exception of intervertebral disc 
syndrome, there is no difference in the rating criteria 
between diagnostic codes.  In this case, the Board has 
considered the applicability of the rating criteria 
applicable only to intervertebral disc syndrome; however, as 
discussed below, it finds that the general criteria 
applicable to all spine disabilities is more appropriate.  

As mentioned above, Diagnostic Codes 5237 and 5238 are rated 
according to the Spine Rating Formula, which provides that, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis, warrants a 20 
percent rating.  Forward flexion of the thoracolumbar spine 
30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine warrants a 40 percent rating.  
Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5242 (2008).

Relevant to the Spine Rating Formula, the Veteran 
demonstrated forward flexion limited by pain to 55 at the 
August 2006 VA examination and 70 degrees at the April 2009 
VA examination.  The August 2006 VA examiner noted that the 
Veteran began to experience moderate fatigability and pain 
only after seven repetitions; the April 2009 VA examiner 
indicated that there was no additional loss of motion on 
examination.  No ankylosis was present in any spinal segment.  
The Veteran has not submitted any contemporaneous treatment 
records for the current appeal period.  

The above range of motion results are more consistent with 
the Veteran's currently assigned 20 percent disability 
rating.  See 38 C.F.R. §4.71a, Diagnostic Codes 5237 to 5242.  
In this regard, at no time during this appeal has the Veteran 
demonstrated flexion of 30 degrees or less or favorable or 
unfavorable ankylosis in the thoracolumbar spine.  See id.  
Absent such evidence, the Board is of the opinion that the 
preponderance of the evidence is against a higher rating 
under the Spine Rating Formula.  

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
More specifically, the Board notes that it has also 
considered whether the Veteran is entitled to a higher rating 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.  The competent medical evidence 
demonstrates that he has degenerative disc disease which is 
characteristic of intervertebral disc syndrome; thus, this 
application of this diagnostic code would not be 
inappropriate.  

Pursuant to Diagnostic Code 5243, a rating in excess of 20 
percent requires evidence of incapacitating episodes having a 
total duration of at least 4 weeks during the past 12 months.  
An "incapacitating episode" is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Id.  In the present case, the Veteran reported 
that he has flare ups associated with his service-connected 
low back disability which last anywhere from three to seven 
days and are alleviated with rest.  See VA Examination Report 
dated in April 2009.  However, he expressly denied any 
incapacitating episodes at the same examination, and there is 
no competent evidence of record that he has episodes which 
require physician-prescribed bed rest.  As such, entitlement 
to a higher rating pursuant to Diagnostic Code 5243 is not 
shown by the evidence of record.  

Similarly, the Board has considered whether the record 
reflects any additional functional impairment, including 
neurological abnormalities, associated with the Veteran's low 
back disability which warrant consideration for separate 
ratings.  See 38 C.F.R. § 4.71a, Note (1).  In fact, the 
medical evidence reveals that the Veteran complains of pain 
radiating into his bilateral lower extremities with numbness, 
paresthesias, and weakness.  The Veteran indicated at his 
August 2006 VA examination that his biggest problem is an 
inability to walk.  Lay evidence reflects that the Veteran 
uses two crutches to ambulate short distances and a 
wheelchair for long distances.  Additionally, both VA 
examiners noted that he stands and walks with a very 
crouched, slow gait.  Finally, the Veteran indicated in a 
January 2007 written statement that he must sit when 
showering and urinating.  See Written Statement received 
January 17, 2007.  

The above evidence suggests that the Veteran may have a 
bilateral lower extremity disability that is associated with 
his low back disability.  In fact, a June 2009 RO rating 
decision awarded service connection for radiculopathy of the 
right and left leg and assigned separate evaluations for each 
extremity, effective December 15, 2005.  The Veteran has not 
indicated any disagreement with these separate ratings, thus 
the Board will not discuss whether they are appropriate.  
Furthermore, these separate ratings encompass the entire 
appeal period.  Therefore, the Board need not consider 
whether a separate rating is warranted for either lower 
extremity during this appeal.  The record fails to show any 
additional functional impairment which might warrant a 
separate rating.  In this regard, the Veteran expressly 
denied any bowel or bladder incontinence at the April 2009 
examination. 

The Board notes the Veteran's assertions that he is entitled 
to a higher rating for a low back disability, status post-
laminectomy.  However, the Board must consider the entire 
evidence of record when analyzing the criteria laid out in 
the Rating Schedule.  Furthermore, although the Veteran is 
competent to provide evidence regarding symptomatology, Layno 
v. Brown, 6 Vet. App. 465, 469 (1994) (the veteran as a lay 
person is competent to report information of which he has 
personal knowledge, i.e., information that he can gather 
through his senses), he is not competent to provide an 
opinion regarding the severity of such symptomatology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  His lay 
statements have already been discussed above, and the Board 
finds the objective medical findings of record to be more 
probative of the functional impairment caused by his service-
connected disability.  See Hayes v. Brown, 5 Vet. App. 60, 
69-70 (1993) (it is the responsibility of the Board to assess 
the credibility and weight to be given the evidence) (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  

In the instant appeal, the competent evidence of record 
reflects low back disability manifested by subjective 
complaints of low back pain and objective evidence of 
limitation of motion with forward flexion limited to no less 
than 55 degrees throughout this entire appeal period.  
Therefore, with consideration of the above, the Board 
concludes that the Veteran is entitled to no more than the 
currently assigned 20 percent rating throughout this appeal.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007) (the Board 
must consider whether there has been an increase in a 
disability during an appeal such that staged ratings are 
appropriate).  Seeing as a preponderance of the evidence is 
against this claim, the benefit of the doubt rule does not 
apply, and the claim must be denied.  See 38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The above determination is based upon application of the 
Rating Schedule to the Veteran's service-connected 
disability.  The purpose of the Rating Schedule is to 
compensate a veteran for the average impairment in earning 
capacity resulting from his service-connected disability.  
38 C.F.R. § 4.1.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illness proportionate to the severity of the disability.  Id.  
However, in some cases a disability may present exceptional 
or unusual circumstances with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b) 
(2008).  In these cases, a referral for consideration of an 
extraschedular rating is warranted.  Id.  

In Thun v. Peake, 22 Vet. App. 111, 115 (2008), the Court 
held that the determination of whether a veteran is entitled 
to an extraschedular rating under 38 C.F.R. § 3.321(b) is a 
three-step inquiry, beginning with a threshold finding that 
the evidence before VA "presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate."  In 
other words, the Board must compare the level of severity and 
symptomatology of the Veteran's disability with the 
established criteria found in the rating schedule for that 
disability; if the criteria reasonably describe the Veteran's 
disability level and symptomatology, then his disability 
picture is contemplated by the Rating Schedule.  Id. 

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular rating for lumbosacral 
disabilities is inadequate.  A comparison between the level 
of severity and symptomatology of the Veteran's back 
disability with the established criteria found in the General 
Formula shows that the rating criteria reasonably describes 
the Veteran's disability level and symptomatology; as 
discussed above, the rating criteria considers focuses on 
limitation of motion with consideration of functional loss 
due to pain, fatigue, lack of endurance, and incoordination; 
there is also consideration for altered or abnormal movement 
(such as antalgic gait) and incapacitating episodes.  It also 
considers additional ratings for neurological impairments, 
which, in the present case, have been assigned for his lower 
extremities.

The Board further observes that, even if the available 
schedular rating for the disability is inadequate (which it 
manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  In this regard, the record does not 
show that he has required frequent hospitalizations for his 
back disability during the present appeal period.  The 
Veteran is retired due to age; thus, there is no evidence of 
marked interference with employment. 

In short, there is nothing in the record to indicate that the 
disability picture associated with this service-connected 
disability is not contemplated by the schedular rating 
criteria, nor is there any indication that it causes 
impairment with employment over and above that which is 
contemplated in the assigned schedular rating.  The Board 
therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.


ORDER

Entitlement to a rating in excess of 20 percent for a low 
back disability, status post-laminectomy, for the period from 
June 1, 2006, to the present is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


